Examiners Amendment/Comment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment was approved in a telephone conservation by Mr. Nerrie M. Zohn on 02/03/2021.
The application has been amended as follows: Claims 7-12 are canceled as shown in the Examiners Amendment-16411428.pdf document attached.
Claims 1-6 and 13-24 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the underlined claim limitation is not disclosed by any prior art:
“…performing discontinuous reception (DRX) on the first component carrier based on a first configuration corresponding to the first SCS; and performing DRX on the second component carrier based on a second configuration corresponding to the second SCS, a DRX timer duration of the second component carrier being different than a DRX timer duration of the first component carrier.”

Closest prior art: 
Basu-Mallick (EP2693815A1) discloses that there is only one DRX cycle per user equipment. All aggregated component carriers follow this DRX pattern… “…performing discontinuous reception (DRX) on the first component carrier based on a first configuration corresponding to the first SCS; and performing DRX on the second component carrier based on a second configuration corresponding to the second SCS, a DRX timer duration of the second component carrier being different than a DRX timer duration of the first component carrier.”

Somasundaram (WO2010/078365A1) discloses discontinuous reception for carrier aggregation, and at para 91-92 disclose that in the case of multiple carriers, the WTRU may have to periodically measure the component carriers to ensure that the quality of all component carriers may be monitored at some level. In such a case, even though the WTRU may follow the DRX cycle on the primary carrier, the WTRU may have to keep track of the DRX cycles on the other component carriers and make measurements at the appropriate intervals to meet the performance requirements… different values of Inactivity and DRX timers on primary and secondary carriers. However Somasundaram does not disclose component carriers configured with different subcarrier spacing or numerology. “…performing discontinuous reception (DRX) on the first component carrier based on a first configuration corresponding to the first SCS; and performing DRX on the second component carrier based on a second configuration corresponding to the second SCS, a DRX timer duration of the second component carrier being different than a DRX timer duration of the first component carrier.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPA BELUR/Examiner, Art Unit 2472  


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472